Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 29, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant lost her job as a retail clothing salesperson due to excessive lateness. On appeal claimant does not deny that she was excessively late, she merely argues that, due to her loyalty to her employer, she should not have been terminated. Under the circumstances, however, substantial evidence exists to support the Board’s decision that claimant’s actions, after receiving repeated warnings, constituted misconduct and thus disqualified her from receiving unemployment insurance benefits.
Crew III, J. P., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.